DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered. By this amendment, claims 1, 6, 9, 10, and 14 are amended, claims 5 and 16-20 are cancelled, and claims 1-4, 6, and 8-15 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that the claims are replete with indefinite language and the following are examples of such language, but Applicant is advised to carefully review all claims to ensure compliance with 35 USC 112(b).
Claim 1 recites the limitation "potential difference of a body of a driver" in line 3. It is unknown from the claim what the potential difference is between. The disclosure discusses 
Claim 1 recites the limitation "a differential amplifier configured to differentially amplify the first electrode signal and the second electrode signal, and output the differentially amplified result as an ECG signal" in lines 12-14. It is unclear which signal “the differentially amplified result” refers to. The claim requires that the first and second electrode signals are each differentially amplified and, thus, there are two differentially amplitude results. Which differentially amplified result is output as an ECG signal?
Claim 1 recites the limitation "a compensation controller configured to further adjust the impedance compensation values … based on vehicle information and evaluating the quality of the ECG signal" in lines 17-20. It is unclear from the claim how the evaluation of the quality of the ECG signal is a basis of the impedance compensation value adjustment. Is it the act of evaluating the signal quality or is there a signal quality metric that is determined that is used as the basis for the impedance compensation value adjustment? Figure 5 of the application suggests that there is a signal quality value that is determined and then compared to a threshold, however based on the claim it is unclear if this value is what is used in the compensation, or if the comparison between the signal quality value and the threshold is used in the compensation, as shown in Figure 5. Clarification is requested.
Claim 6 recites the limitation "an electrode signal selected as the first input signal" in lines 3-4. It is unclear if this is the same or a different electrode signal as the first electrode signal of claim 1.
Claim 6 recites the limitation "an electrode signal selected as the second input signal" in lines 5-6. It is unclear if this is the same or a different electrode signal as the second electrode signal of claim 1.
Claim 8 recites the limitation "terminate the adjustment of the impedance compensation values when the quality of the ECG signal is greater than a predetermined threshold" in lines 3-4. However, claim 8 and claim 1 from which it depends both fail to describe determining a quality value and comparing the quality value to a threshold. It is therefore unknown if these things need to be done by the claimed device to satisfy the claim.
Claim 9 recites the limitation "output an ECG signal using a plurality of electrode signals that measured potential difference of a body of a driver" in lines 2-4. The claim is written in such a way that it seems like the plurality of electrode signals are used to output the ECG signal; however, based on the specification and subsequent claims, it appears that the plurality of electrode signals are intended to be used to derive the ECG signal.
Claim 9 recites the limitation "potential difference of a body of a driver" in line 4. It is unknown from the claim what the potential difference is between. The disclosure discusses recording a “potential difference between two portions of a body of a driver” and a “potential difference between both hands of the driver”. However, it is unknown if the claim is referring to a potential difference between two portions of a body of a driver or if the claim is referring to another potential difference. In either case, the claim should be amended to clarify what is being referenced.
Claim 9 recites the limitation "plurality of electrode signals that measured potential difference of a body of a driver" in lines 3-4. The past tense “measured” makes it unclear if the measuring potential difference is to be done by the ECG measurement system or is a signal received by the system.
Claim 9 recites the limitation "adjust impedance compensation of each of the plurality of electrode signals based on vehicle information and a result of evaluating the quality of the ECG 
Claim 10 recites the limitation "a plurality of electrode configured to measure potential difference of a body of a driver" in line 3. It is unclear if the “potential difference”, “body”, and “driver” are the same as those recited in claim 9.
Claim 10 recites the limitation "potential difference of a body of a driver" in line 3. It is unknown from the claim what the potential difference is between. The disclosure discusses recording a “potential difference between two portions of a body of a driver” and a “potential difference between both hands of the driver”. However, it is unknown if the claim is referring to a potential difference between two portions of a body of a driver or if the claim is referring to another potential difference. In either case, the claim should be amended to clarify what is being referenced.
Claim 10 recites the limitation "a plurality of electrode signals" in lines 5-6. It is unclear if these are the same or different electrode signals as those recited in claim 9.
Claim 10 recites the limitation "a differential amplifier configured to differentially amplify the first electrode signal and the second electrodes signal, and output the differentially amplified result as an ECG signal" in lines 11-13. It is unclear which signal “the differentially amplified result” refers to. The claim requires that the first and second electrode signals are each differentially amplified and, thus, there are two differentially amplitude results. Which differentially amplified 
Claim 10 recites the limitation “a signal quality evaluator configured to evaluate quality of the ECG signal output from the differential amplifier” in lines 14-15. It is unclear if this is in addition to the evaluation of quality recited in claim 9.
Claim 10 recites the limitation "a compensation controller configured to further adjust impedance compensation values … based on vehicle information and evaluating the quality of the ECG signal" in lines 16-19. It is unclear from the claim how the evaluation of the quality of the ECG signal is a basis of the impedance compensation value adjustment. Is it the act of evaluating the signal quality or is there a signal quality metric that is determined that is used as the basis for the impedance compensation value adjustment? Figure 5 of the application suggests that there is a signal quality value that is determined and then compared to a threshold, however based on the claim it is unclear if this value is what is used in the compensation, or if the comparison between the signal quality value and the threshold is used in the compensation, as shown in Figure 5. Furthermore, it is unclear if this impedance compensation is in addition to the impedance compensation recited in claim 9. Clarification is requested.
Claim 10 recites the limitation “the ECG signal” in lines 18-19. It is unclear if this ECG signal refers to the ECG signal recited on line 13 of claim 10 or the ECG signal recited in claim 9.
Claim 14 recites the limitation "when receiving electrode signals output from the plurality of impedance compensators that recognize contact of the driver by the contact sensor" in lines 1 -3. It is unclear what is required by such a recitation, as it seems that the claim is suggesting that the plurality of impedance compensators recognize contact of the driver through the use of the phrase “that recognize”.
Claim 14 recites the limitation “a first input signal and a second input signal” in lines 4-5. It is unclear if these are the same or different from the first electrode signal and the second electrode signal recited in claim 10.
Claim 14 recites the limitation “the ECG signal” in line 11. It is unclear if this is the ECG signal referred to in claim 9 or the “ECG signal output from the differential amplifier” recited in claim 10.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792